DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-21 are pending and at issue for examination.
Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.	Claims 1-7, drawn to method of treating or preventing a biofilm-related infection, classified in CPC: A01N 63-30.	
	2.	Claims 8-16, drawn method of treating or preventing a biofilm formation, classified in CPC: A61L 31/00.
	3.	Claims 17-21, drawn to a indwelling device, classified in CPC: C12N 9/2402.
The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and 2 are directed to related but distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the different methods comprise different method steps and are applied to different substances.  Furthermore, the inventions as claimed do not 
Inventions 3 and Inventions 1 and 2 are directed to unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product is not used for or produced by either method of Inventions 1 or 2. 
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and/or the literature and sequence searches required for each of the Groups are not required for another of the Groups, restriction for examination purposes as indicated is proper.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.43.

This application contains claims directed to the following patentably distinct species:
The species are as follows: 
Species Group 1):	
(i) a soluble protein comprising a Sph3 GH domain, 
(ii) a soluble protein comprising a PeIA GH domain, 
(iii) a soluble protein comprising a BpsB GH domain, 
(iv) a soluble protein comprising a PgaB GH domain, 

(vi) a soluble protein comprising an Ega3 GH domain, 

Species Group 2 (i):	Each Sph3 GH domain listed in claim 2a-2c (3 species).
Species Group 2 (ii):	Each PeIA GH domain listed in claim 2d-2e (4 species).
Species Group 2 (iii):	Each BpsB GH domain listed in claim 2f (2 species).
Species Group 2 (iv):	Each PgaB GH domain listed in claim 2g (2 species).

Applicants are required to elect a single domain from Species Group 1 and a single species from the corresponding Species Group 2 (i) through 2 (iv).  If applicants elect species (v) or (vi) in Species Group 1, there is not an additional species election from Species Group 2 (i)-(iv) that is required.

 The species are independent or distinct because they are each different structural/functional molecules that result in different structural/functional methods. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 15 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/13/2021

/Richard G Hutson/
Primary Examiner, Art Unit 1652